DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 01/27/2022. In the current amendments, claims 1, 3, 4, 8, 10-15, and 17-18 are amended and claims 2, 9, and 16 are cancelled. Claims 1, 3-8, 10-15, and 17-20 are pending and have been examined.
In response to amendments and remarks filed on 01/27/2022, the objection to claims 8-14 and the 35 U.S.C. 101 rejection to claims 8-14 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, David D'Zurilla (Registration No. 36776) on 03/22/2022.





The application has been amended as follows- Claims 6 and 13 are cancelled, Claims 1, 7, 8, 14, 15, and 20 are amended, and Specification paragraph [0028] is amended:

1. (Currently Amended) A process comprising: 

identifying a plurality of classes in a first dataset; 

generating independent artificial neural networks by creating an independent artificial neural network for each class in the plurality of classes in the first dataset such that an architecture for each independent artificial neural network optimizes performance for a single class for which the each independent artificial neural network is trained[[;]] , wherein the architecture for each independent artificial neural network is distinct and is established by selecting a combination of layers;

providing all classes in the first dataset into each independent artificial neural network; 

separately training each independent artificial neural network to respond to the single class in the first dataset for which the architecture of the each independent artificial neural network was optimized and to reject all other classes in the first dataset; 

providing output from each independent artificial neural network to a combining classifier; 

training the combining classifier to identify all classes from the first dataset based on the output of all the independent artificial neural networks; 

providing a second dataset to each independent artificial neural network; and 

identifying the single class in the second dataset using each independent artificial neural network such that a particular independent artificial neural network is signaled as having identified the second dataset when a value calculated by the particular independent artificial neural network for the second dataset exceeds a threshold.


6. (Cancelled)


7. (Currently Amended) The process of claim [[6]] 1, comprising designing an architecture for a particular independent artificial neural network to optimize performance of the particular independent artificial neural network for the single class that the particular independent artificial neural network is trained to respond.



identifying a plurality of classes in a first dataset; 

generating independent artificial neural networks by creating an independent artificial neural network for each class in the plurality of classes in the first dataset such that an architecture for each independent artificial neural network optimizes performance for a single class for which the each independent artificial neural network is trained [[;]], wherein the architecture for each independent artificial neural network is distinct and is established by selecting a combination of layers; 

providing all classes in the first dataset into each independent artificial neural network; 

separately training each independent artificial neural network to respond to the single class in the first dataset for which the architecture of the each independent artificial neural network was optimized and to reject all other classes in the first dataset; 

providing output from each independent artificial neural network to a combining classifier; 

training the combining classifier to identify all classes from the first dataset based on the output of all the independent artificial neural networks; 

providing a second dataset to each independent artificial neural network; and 

identifying the single class in the second dataset using each independent artificial neuralAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4 Application Number: 16/046,416Dkt: 1547.645US1Filing Date: July 26, 2018Title: CLASS LEVEL ARTIFICIAL NEURAL NETWORKnetwork such that a particular independent artificial neural network is signaled as having identified the second dataset when a value calculated by the particular independent artificial neural network for the second dataset exceeds a threshold.


13. (Cancelled)


14. (Currently Amended) The non-transitory computer readable medium of claim [[13]] 8, comprising instructions for designing an architecture for a particular independent artificial neural network to optimize a performance of the particular independent artificial neural network for the single class that the particular independent artificial neural network is trained to respond.







a computer processor; and a memory coupled to the computer processor; 

wherein the computer processor and the memory are operable for: 

identifying a plurality of classes in a first dataset; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 5 Application Number: 16/046,416Dkt: 1547.645US1 Filing Date: July 26, 2018 Title: CLASS LEVEL ARTIFICIAL NEURAL NETWORK 

generating independent artificial neural networks by creating an independent artificial neural network for each class in the plurality of classes in the first dataset such that an architecture for each independent artificial neural network optimizes performance for a single class for which the each independent artificial neural network is trained [[;]] , wherein the architecture for each independent artificial neural network is distinct and is established by selecting a combination of layers;  

providing all classes in the first dataset into each independent artificial neural network; 

separately training each independent artificial neural network to respond to the single class in the first dataset for which the architecture of the each independent artificial neural network was optimized and to reject all other classes in the first dataset; 

providing output from each independent artificial neural network to a combining classifier; 

training the combining classifier to identify all classes from the first dataset in a second dataset based on the output of all the independent artificial neural networks;

providing a second dataset to each independent artificial neural network; and 

identifying the single class in the second dataset using each independent artificial neural network such that a particular independent artificial neural network is signaled as having identified the second dataset when a value calculated by the particular independent artificial neural network for the second dataset exceeds a threshold.


20. (Currently Amended) The system of claim 15, single class that the particular independent artificial neural network is trained to respond.




Amendment to the Specification

[0028]      While the machine-readable medium 322 is illustrated in an example embodiment to be a single medium, the term "machine-readable medium" may include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers), including a computer readable medium, that store the one or more instructions. The term "machine-readable medium" shall also be taken to include any tangible medium that is capable of storing, encoding or carrying instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present invention, or that is capable of storing, encoding or carrying data structures utilized by or associated with such instructions. The term "machine-readable medium" shall accordingly be taken to include, but not be limited to, solid-state memories, and optical and magnetic media. Specific examples of machine-readable media include non-volatile memory, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto- optical disks; and CD-ROM and DVD-ROM disks.


Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-20 are allowed. These claims are renumbered as claims 1-15 upon allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a process. None of the prior arts, either alone or in combination, teaches the following limitations:
...generating independent artificial neural networks by creating an independent artificial neural network for each class in the plurality of classes in the first dataset such that an architecture for each independent artificial neural network optimizes performance for a single class for which the each independent artificial neural network is trained, wherein the architecture for each independent artificial neural network is distinct and is established by selecting a combination of layers;

providing all classes in the first dataset into each independent artificial neural network; 



providing output from each independent artificial neural network to a combining classifier; 

training the combining classifier to identify all classes from the first dataset based on the output of all the independent artificial neural networks; 

...identifying the single class in the second dataset using each independent artificial neural network such that a particular independent artificial neural network is signaled as having identified the second dataset when a value calculated by the particular independent artificial neural network for the second dataset exceeds a threshold.

Independent claim 8 is directed to a non-transitory computer readable medium. None of the prior arts, either alone or in combination, teaches the following limitations:
...generating independent artificial neural networks by creating an independent artificial neural network for each class in the plurality of classes in the first dataset such that an architecture for each independent artificial neural network optimizes performance for a single class for which the each independent artificial neural network is trained, wherein the architecture for each independent artificial neural network is distinct and is established by selecting a combination of layers; 

providing all classes in the first dataset into each independent artificial neural network; 

separately training each independent artificial neural network to respond to the single class in the first dataset for which the architecture of the each independent artificial neural network was optimized and to reject all other classes in the first dataset; 

providing output from each independent artificial neural network to a combining classifier; 

training the combining classifier to identify all classes from the first dataset based on the output of all the independent artificial neural networks; 

...identifying the single class in the second dataset using each independent artificial neuralAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4 Application Number: 16/046,416Dkt: 1547.645US1Filing Date: July 26, 2018Title: CLASS LEVEL ARTIFICIAL NEURAL NETWORKnetwork such that a particular independent artificial neural network is signaled as having identified the second dataset when a value calculated by the particular independent artificial neural network for the second dataset exceeds a threshold.


Independent claim 15 is directed to a system. None of the prior arts, either alone or in combination, teaches the following limitations:
...generating independent artificial neural networks by creating an independent artificial neural network for each class in the plurality of classes in the first dataset such that an architecture for each independent artificial neural network optimizes performance for a single class for which the each independent artificial neural network is trained, wherein the architecture for each independent artificial neural network is distinct and is established by selecting a combination of layers;  

providing all classes in the first dataset into each independent artificial neural network; 

separately training each independent artificial neural network to respond to the single class in the first dataset for which the architecture of the each independent artificial neural network was optimized and to reject all other classes in the first dataset; 

providing output from each independent artificial neural network to a combining classifier; 

training the combining classifier to identify all classes from the first dataset in a second dataset based on the output of all the independent artificial neural networks;

...identifying the single class in the second dataset using each independent artificial neural network such that a particular independent artificial neural network is signaled as having identified the second dataset when a value calculated by the particular independent artificial neural network for the second dataset exceeds a threshold.

The closest prior arts of record are the following:
Escalante et al. (“Sow-activity classification from acceleration patterns: A machine learning approach”) teaches a one-vs-all multiclass classification approach for to sow-activity classification from accelerometer measurements. This prior art does not teach at least the features of generating independent artificial neural networks by creating an independent artificial neural network for each class in the plurality of classes in the first dataset such that an architecture for each independent artificial neural network optimizes performance for a single class for which the each independent artificial neural network is trained, wherein the architecture for each independent artificial neural network is distinct and is established by 
NAKANO et al. (US 2018/0350069 A1) teaches inputting the plurality of output value sets from a plurality of first neural networks into a second neural network, and training the second neural network to output an expected result corresponding to each sample in response to the inputting of a corresponding output value set. This prior art does not teach at least the features of generating independent artificial neural networks by creating an independent artificial neural network for each class in the plurality of classes in the first dataset such that an architecture for each independent artificial neural network optimizes performance for a single class for which the each independent artificial neural network is trained, wherein the architecture for each independent artificial neural network is distinct and is established by selecting a combination of layers, and identifying the single class in the second dataset using each independent artificial neural network such that a particular independent artificial neural network is signaled as having identified the second dataset when a value calculated by the particular independent artificial neural network for the second dataset exceeds a threshold.
OGINO et al. (US 2020/0175675 A1) teaches classifying medical images into any of a predetermined plurality of classes, selects an optimal one or a plurality of restorers from a plurality of restorers respectively corresponding to the plurality of classes according to classification results, and performs the reconstruction process using the selected restorers. This prior art does not teach at least the features of generating independent artificial neural networks by creating an independent artificial neural network for each class in the plurality 
CHANG et al. (US 2020/0257975 A1) teaches metric learning providing improved classification performance, classification of an object considering a semantic relationship, understanding of the meaning of a scene based on the metric learning and the classification. This prior art does not teach at least the features of generating independent artificial neural networks by creating an independent artificial neural network for each class in the plurality of classes in the first dataset such that an architecture for each independent artificial neural network optimizes performance for a single class for which the each independent artificial neural network is trained, wherein the architecture for each independent artificial neural network is distinct and is established by selecting a combination of layers. [cited but not relied upon]
The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in the independent claims in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Examiner, Art Unit 2125